      Case 1:18-cv-10379-LTS-SDA Document 58 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         9/17/2020
 Jocelyn R. Taylor,

                                  Plaintiff,
                                                             1:18-cv-10379 (LTS) (SDA)
                      -against-
                                                             ORDER
 Bowmo, Inc. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference today, during which only Plaintiff appeared, it is hereby

Ordered as follows:

       1. The parties are directed to appear for another telephone conference on Wednesday,

           October 14, 2020 at 9:00 a.m. The parties shall each separately call (888) 278-0296

           (or (214) 765-0479) and enter access code 6489745. Pro se Defendant Matthew

           Kupferman is reminded that his pro se status does not excuse him from complying

           with all Court orders and deadlines and attending all Court conferences. If Defendant

           Kupferman again fails to appear for the scheduled conference, the Court will give

           Plaintiff leave to file a motion for a default judgment against him.

       2. A copy of this Order will be mailed to Defendant Kupferman by Chambers at the

           address indicated on the docket, as well as to the following two alternate addresses

           provided by Plaintiff’s counsel during today’s conference: (a) 408 E 79th Street At 14B,

           New York, NY 10075; and (b) 188 E 78th Street Apt 30A, New York, NY 10075. In

           addition, Plaintiff’s counsel shall call Defendant Kupferman at the telephone number

           she previously has used to communicate with him and read the Court’s Order to him.
     Case 1:18-cv-10379-LTS-SDA Document 58 Filed 09/17/20 Page 2 of 2




         If Defendant t Kupferman does not answer, Plaintiff’s counsel shall read the text of

         the Order to any voice messaging system.

SO ORDERED.

DATED:        New York, New York
              September 17, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                            2
